Citation Nr: 1241783	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-34 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for sternal pain secondary to degenerative changes of the sternomanubrial joint.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 2002 to September 2003, including service in Kuwait/Iraq from March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2009, the Veteran was afforded a personal hearing before a hearing officer at the RO and in October 2012, before the undersigned.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the October 2012 statement, the Veteran stated that his service-connected sternal pain worsened since his last VA examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a new examination is necessary to assess the current severity of the Veteran's claim.  

An examination is also necessary regarding the Veteran's claimed right hip disability.  Service treatment records show that the Veteran was treated for complaints of right hip pain during service.  In June 2002, the Veteran complained of low back and hip pain and was diagnosed as having low back pain.  In July 2003, the Veteran complained of having pain in his right hip that was sharp and stabbing, for which he received physical therapy.  He denied any trauma to the hip.  X-rays were negative for any abnormalities of the right hip.  Following service, the Veteran complained of having hip pain.  He was afforded a VA examination in March 2007; however, only his left hip was examined.  In January 2008, x-rays of the right hip revealed no abnormalities.  During treatment in May 2010, the Veteran was noted to having bilateral hip pain which was thought to be related to a tailbone fracture.  The medical evidence does not contain a current disability relating to the right hip.  The Veteran claims that his right hip disability is related to the inservice injury that caused his service-connected sternal pain.  He has also stated that his right hip pain began during service and has continued since service.  

Given the service treatment records, post-service treatment regarding his complaints and treatment of right hip pain, and the Veteran's statements regarding chronicity of his claimed condition, an examination is necessary in this case to determine the nature and etiology of the Veteran's claimed right hip pain, including as due to an undiagnosed illness.  Such an opinion is necessary for a determination on the merits of the claim.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Additionally, the RO should provide additional notice to the Veteran regarding his service connection claim for a right hip disability.  For Persian Gulf veterans, service connection may be established for objective indications of chronic disability resulting from undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Regarding the issue of TDIU, the Veteran is service connected for sternal pain secondary to degenerative changes of the sternomanubrial joint, rated as 10 percent disabling.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  During the October 2012 hearing, however, the Veteran argued that his diagnosed PTSD is related to service.  The Board accepts this as an informal application to reopen a claim of service connection for a psychiatric disability.  Generally, his psychiatric disability claim would be referred to the RO for appropriate action.  In this case, however, the resolution of the psychiatric disability claim could impact upon the Board's consideration of the TDIU issue, to include whether the requirements set forth in 38 C.P.R. § 4.16(a) are met.  As such, a Board decision on his TDIU claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, during November 2007 VA treatment, the physician stated that it appeared that the Veteran's sternum problem prevented him from working.  The physician also stated that the Veteran should be service connected for PTSD in addition to his sternum problem and that he was 100 percent disabled at that time.  In addition, during treatment in January 2009, the physician stated that the Veteran was unable to do any work due to his sternum and pain in addition to his psychiatric problems, which may be caused by his medical problems.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88,94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  On remand, the RO should reconsider whether to do so. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide appropriate VCAA notice to the Veteran regarding his claim for service connection for a right hip disability, to include as due to an undiagnosed illness, and his claim for a psychiatric disability as secondary to his service-connected sternal pain secondary to degenerative changes of the sternomanubrial joint.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a), (e); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Allen v. Brown, 7 Vet. App. 439 (1995).  Specific notice should be furnished regarding 38 U.S.C.A. § 1117 and 38 C.F.R. §§ 3.317, 3.310(a).  

2.  Notify the Veteran that he may submit statements from himself and from others who have first-hand knowledge of his right hip and psychiatric symptoms during and since service as well as a statement describing fully the various symptoms resulting from his service-connected sternal pain secondary to degenerative changes of the sternomanubrial joint and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, to include records of the Veteran's care at the Cambridge and Chillicothe VA Medical Centers schedule the Veteran for an appropriate VA examination to determine the current severity of his sternal pain secondary to degenerative changes of the sternomanubrial joint and to determine the nature, etiology and onset of the Veteran's right hip disability and psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed. 

Based on examination of the Veteran and review of the record, the examiner(s) should describe in detail all manifestations of the Veteran's sternal pain secondary to degenerative changes of the sternomanubrial joint, noting any related functional limitations.  

The examiner(s) must also state whether the Veteran's right hip pain can be attributed to a known clinical diagnosis, including a fractured tailbone.  If it is attributed to a known clinical diagnosis, the examiner must opine whether the diagnosed disability is related to or had its onset in service or, if arthritis is diagnosed, whether it became manifest within a year of the Veteran's discharge from active duty.

The examiner(s) should also thoroughly explain whether it is at least as likely as not that any diagnosed psychiatric disabilities are related to or had their onset in service or were aggravated by the Veteran's service-connected sternal pain secondary to degenerative changes of the sternomanubrial joint.

In responding to these inquiries, the examiner must acknowledge and discuss the Veteran's competent report as to the onset and chronicity of his symptoms.  

Finally, the examiner(s) is requested to evaluate and discuss the effect of the Veteran's service-connected disability in addition to his right hip disability and psychiatric disorder(s) on his employability and provide an opinion as to whether the Veteran's service-connected disability(ies) render him unable to secure or follow a substantially gainful occupation.

The examiner must provide complete rationale for all conclusions reached, which must be set forth in a legible report.

4.  Adjudicate the Veteran's psychiatric disability claim and thereafter readjudicate the appeal.  Thereafter, if his TDIU claim is not rendered moot, and if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer his TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

